                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN RILEY,

                          Plaintiff,
      v.                                                  Case No. 20-cv-1252-pp

JOLINDA WATERMAN, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
   WITHOUT PREPAYING FILING FEE (DKT. NO. 2), DENYING WITHOUT
  PREJUDICE PLAINTIFF’S MOTION TO APPOINT COUNSEL (DKT. NO. 7)
                       AND SCREENING COMPLAINT
______________________________________________________________________________

      Shawn Riley, an inmate at Green Bay Correctional Institution who is

representing himself, filed a complaint under 42 U.S.C. §1983, alleging that the

defendants were deliberately different to his serious medical needs. Dkt. No. 1.

This decision resolves his motion for leave to proceed without prepaying the

filing fee, dkt. no. 2, and his motion to appoint counsel, dkt. no. 7, and screens

his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to let a prisoner plaintiff proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When funds

exist, the prisoner must pay an initial partial filing fee. 28 U.S.C. §1915(b)(1).



                                         1

           Case 2:20-cv-01252-PP Filed 10/30/20 Page 1 of 15 Document 10
He then must pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

         On August 17, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $304.25. Dkt. No. 5. The court received that fee on

September 3, 2020. The court will grant the plaintiff’s motion for leave to

proceed without prepaying the filing fee and will require him to pay the

remainder of the filing fee over time in the manner explained at the end of this

order.

II.      Screening the Complaint (Dkt. No. 1)

         A.    Federal Screening Standard

         Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

         The court must dismiss a complaint if a plaintiff raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief may

be granted or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

         A claim is legally frivolous when “it lacks an arguable basis either in law

or in fact.” Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989). The court may dismiss a claim as frivolous where it


                                           2

           Case 2:20-cv-01252-PP Filed 10/30/20 Page 2 of 15 Document 10
“is based on an indisputably meritless legal theory” or where the “factual

contentions are clearly baseless.” Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109-

10 (7th Cir. 2003) (citations omitted).

      To state a claim under the federal notice pleading system, a plaintiff

must provide a “short and plain statement of the claim showing that [he] is

entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). A plaintiff does not need to plead

every fact supporting his claims; he only must “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)). That said, a complaint that offers only “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). Rather, a

complaint must contain enough facts, “accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

complaint allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (citation omitted).

      To state a claim under 42 U.S.C. §1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or laws of the


                                           3

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 3 of 15 Document 10
United States and that whoever deprived him of that right was acting under

color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives

a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      B.     The Complaint

      The complaint consists of eighty-seven single-spaced, hand-written

pages. Dkt. No. 1. It names eleven defendants and contains more than 145

paragraphs of factual and legal assertions. Id. Because of the long, rambling,

wordy nature of the complaint, if the plaintiff has asserted any factual

allegations that might state a claim for relief, they are buried in pages and

pages of conclusions, allegations and excessive and unnecessary detail.

      As noted above, Fed. R. Civ. P. 8(a)(2) states that a complaint “must

contain . . . a short and plain statement of the claim showing that the pleader is

entitled to relief.” (Emphasis added.) There is a reason that the rule specifies a

“short and plain” statement. “Rule 8(a) requires parties to make their pleadings

straightforward, so that judges and adverse parties need not try to fish a gold

coin from a bucket of mud.” U.S. ex rel. Garst v. Lockheed-Martin Corp., 328

F.3d 374, 378 (7th Cir. 2003). The plaintiff cannot leave the court “to guess

what claims [he] intends to assert against which defendants.” Dunigan v. St.

Clair Cty. Jail Med. Staff, No. 15-CV-487, 2015 WL 2455505, *2 (S.D. Ill. May


                                          4

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 4 of 15 Document 10
22, 2015). “[L]ength may make a complaint unintelligible, by scattering and

concealing in a morass of irrelevancies the few allegations that matter.”

Kadamovas v. Stevens, 706 F.3d 843, 844 (7th Cir. 2013) (quoting Garst, 328

F.3d at 378). “District judges are busy, and therefore have a right to dismiss a

complaint that is so long that it imposes an undue burden on the judge, to the

prejudice of other litigants seeking the judge’s attention.” Id.

      Not only is the complaint long and wordy, but it contains allegations of

different kinds of injuries allegedly committed by different groups of

defendants. The plaintiff alleges at least two distinct claims: (1) that some

people denied him proper treatment for a foot condition, refused to process his

complaints about that medical condition or failed to correct the actions of those

responsible for denying him care; and (2) that other people sexually assaulted

him, attempted to cover-up that sexual assault or interfered with the plaintiff’s

attempts to report the sexual assault. The plaintiff admits in his separately

filed declaration that his case “contains several different legal claims, with each

claim involving a different set of defendants.” Dkt. No. 9 at ¶3.

      Federal Rule of Civil Procedure 18(a) instructs a plaintiff to “put in one

complaint every claim of any kind against a single defendant,” but a plaintiff

may “present claim #1 against Defendant A, and claim #2 against Defendant B,

only if both claims arise ‘out of the same transaction, occurrence, or series of

transactions or occurrences.’ Rule 20(a)(2)(A).” Wheeler v. Wexford Health

Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). Fed. R. Civ. P. 20(a)(2)(B)

states that a plaintiff may join multiple people in the same case as defendants


                                         5

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 5 of 15 Document 10
only if there are questions of law or fact common to “all” defendants. In other

words, “[a] litigant cannot throw all of his grievances, against dozens of

different parties, into one stewpot.” Id. (citing George v. Smith, 507 F.3d 605

(7th Cir. 2007)).

      The plaintiff has done what the Seventh Circuit, and Rules 18 and 20,

state that plaintiffs cannot do. He has sued nearly a dozen defendants relating

to at least two distinct incidents with separate allegations about each. The only

thing all these individuals have in common is that the plaintiff encountered

them as a result of his incarceration. That is not enough for the court to

conclude that his claims are related or that there are questions of law or fact

common to all the defendants.

      The court will require the plaintiff to file an amended complaint that

complies with Rules 8, 18 and 20. The amended complaint must provide a

“simple, concise, and direct” statement of his claims. Bennett v. Schmidt, 153

F.3d 516, 518 (7th Cir. 1998). The plaintiff should “avoid a rambling,

incoherent complaint.” Ford v. Flannery, No. 2-07-CV-267, 2008 WL 821686,

*2 (N.D. Ind. March 26, 2008). The plaintiff does not need to include every

detail giving rise to his claim(s); he needs to provide only enough facts that the

court can reasonably infer that the defendants did what the plaintiff alleges

they did. The plaintiff must be careful to choose from among his claims only

those claims that are related to one another and that arise out of the same

underlying circumstances or events.




                                         6

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 6 of 15 Document 10
      When writing his amended complaint, the plaintiff should provide the

court with enough facts to answer the following questions: 1) Who violated his

constitutional rights?; 2) What did each person do to violate his rights?; 3)

Where did each person violate his rights?; and 4) When did each person violate

his rights? The amended complaint does not need to be long or contain legal

language or citations to statutes or cases, but it does need to provide the court

and each defendant with notice of what each defendant allegedly did or did not

do to violate his rights.

      The court advises the plaintiff that “[p]ublic officials do not have a free-

floating obligation to put things to rights.” Burks v. Raemisch, 555 F.3d 592,

595 (7th Cir. 2009). This is because “public employees are responsible for their

own misdeeds but not for anyone else’s.” Id. The fact that a prison staff

member denies a prisoner’s inmate grievance, or agrees with another

employee’s recommendation to dismiss a grievance, does not mean that that

staff member violated a prisoner’s constitutional rights, nor does it make the

staff member liable for the alleged misconduct of another person. See id. The

plaintiff should name as defendants only those individuals who were personally

involved in or responsible for the alleged constitutional violation.

      The court is enclosing with this order a guide for prisoners representing

themselves that explains how to file a complaint that the court can effectively

screen. The court also will include a blank prisoner complaint form. The court

will require the plaintiff to use that form to file his amended complaint. See

Civil Local Rule 9 (E.D. Wis.). The plaintiff must write the word “Amended” at


                                         7

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 7 of 15 Document 10
the top of the first page of the form, in front of the word “Complaint.” He must

list the case number for this case on the first page. He must list all the

defendants he wants to sue in the caption of the amended complaint. He

should use the spaces on pages two and three to explain the key facts that give

rise to the claims he wishes to bring, and to describe which defendants he

believes committed the violations that relate to each claim. If, after crafting his

allegations in clear, concise, “who, what, when, where, why” language, the

plaintiff believes he needs more space than is provided in the form complaint,

he may attach a maximum of five additional sheets of paper, double-spaced

so that the court can read them. The amended complaint takes the place of

the first complaint and must be complete in itself; the plaintiff may not refer

the court back to his original complaint, rather than repeating in the amended

complaint any of the facts from the original complaint that are necessary to his

claims.

III.   Motion for the Appointment of Counsel (Dkt. No. 7)

       The plaintiff also requests that the court appoint counsel to represent

him. Dkt. No. 7. In a civil case, the court has the discretion to recruit counsel

for individuals unable to afford a lawyer. Navejar v. Iyola, 718 F.3d 692, 696

(7th Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866–67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to




                                         8

          Case 2:20-cv-01252-PP Filed 10/30/20 Page 8 of 15 Document 10
volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish

et al., 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit Auth.,

930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show he

contacted at least three lawyers and provide the court with (1) the lawyers’

names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      When considering the second element, the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490–491. The court “must consider the

plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other


                                          9

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 9 of 15 Document 10
characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      The plaintiff states that he wrote letters to two attorneys and one law

firm asking them to represent him. Dkt. No. 7 at ¶4. One attorney declined to

take the case, and the letter the plaintiff sent to the other attorney was

returned as “non-deliverable as addressed.” Id. The plaintiff states he has not

heard back from the law firm. Id. The court concludes that the plaintiff has

satisfied the first Pruitt requirement, by trying to find counsel on his own.

      The plaintiff has not, however, satisfied the second requirement at this

stage. The plaintiff states that he has limited knowledge of the law, that he is

unable to afford counsel and that his case involves complex medical issues.

Dkt. No. 7 at ¶¶1, 3, 5. But those concerns are not unique to this plaintiff or

this case. Most incarcerated inmate plaintiffs have only limited knowledge of

the law, if any. Most cannot afford lawyers.

      The plaintiff also states that his case will require expert medical

testimony at trial and that a trial will involve conflicting testimony which

counsel would be better able to present. Id. at ¶6-7. That may be true, but it is

far too early in the case to tell. If the plaintiff files an amended complaint that

complies with this order and the court determines that it states a claim, the

next step will be for the court to order the complaint served on the defendants,

and for them to answer. After that, the plaintiff will be able to ask the


                                          10

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 10 of 15 Document 10
defendants for information about the events he describes—“discovery.” None of

this requires knowledge of the law or research. After that, there will be motions.

Only after the parties have gone through all these steps will the court even

begin to consider a trial, months from now. The plaintiff’s concerns about

needing a lawyer for trial are premature.

      The plaintiff also explains that he has limited access to the law library

because of the COVID-19 pandemic. Dkt. No. 7 at ¶2. He states that he has

tested positive for COVID-19 and requires counsel to handle his litigation to

“safeguard[] this Honorable Court from direct contact with the plaintiff.” Id. at

¶8. Many prisoners do have limited law library access during this time. That is

not a reason to recruit counsel, though it may provide good cause for allowing

the plaintiff additional time to comply with the court’s filing deadlines. That the

plaintiff has tested positive for COVID-19 also does not entitle him to an

attorney. The court appreciates the plaintiff’s concerns for the court’s safety.

But the plaintiff will not have direct contact with the court. Green Bay

Correctional Institution is part of the inmate e-filing system. The plaintiff gives

any document he wants to file to prison staff, who scan it in and file it

electronically. The court does not schedule in-person hearings with prisoner

plaintiffs until it is time for trial, and as the court has noted, any trial is

months away. If the court needs to speak with the plaintiff, it can work with

prison staff to set up a telephone hearing or a video hearing.

      Finally, the plaintiff may not have much knowledge of the law, but he

certainly is able to express himself. The plaintiff can write. The court fully


                                          11

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 11 of 15 Document 10
understands his motion to appoint counsel. If the plaintiff would cut down on

unnecessary detail and argument, he likely would be able to present a clear,

understandable complaint. The plaintiff appears to have some education—his

sentence structure is clear and comprehensive, his handwriting is neat and his

communication style—while very wordy—is direct. The court believes that at

this early stage, the plaintiff can represent himself.

      As the case progresses, if the legal and factual issues become too

complex, or the plaintiff’s circumstances change, or he finds himself unable to

obtain the information he believes he needs to prove his claims, he may renew

his request for appointment of counsel. At this stage, the court will deny

without prejudice his motion for recruitment of counsel (that means the

plaintiff can re-file the motion in the future if he feels it is necessary).

IV.   Conclusion
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion for

appointment of counsel. Dkt. No. 7.

      The court CONCLUDES that the plaintiff’s complaint fails to state a

claim. Dkt. No. 1.

       The court ORDERS that the plaintiff may file an amended complaint

that complies with the instructions in this order. If the plaintiff chooses to file

an amended complaint, he must do so by the end of the day on December 11,

2020. If the plaintiff files an amended complaint in time for the court to receive


                                          12

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 12 of 15 Document 10
it by the end of the day on December 11, 2020, the court will screen the

amended complaint as required by 28 U.S.C. §1915A. If the court does not

receive an amended complaint by day’s end on Friday, December 11, 2020, the

court will dismiss this case based on the plaintiff’s failure to state a claim in

his original complaint and will issue him a strike as required by 28 U.S.C.

§1915(g). If the plaintiff concludes, after reading this order, that he does not

want to proceed with the case, he may notify the court in writing that he wants

to voluntarily dismiss the case and avoid accruing a strike.

      The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $45.65 balance of the filing fee by

collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.




                                          13

        Case 2:20-cv-01252-PP Filed 10/30/20 Page 13 of 15 Document 10
      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court

advised of his address may result in the court dismissing the case without

further notice.




      1The Prisoner E-Filing Program is mandatory for all inmates of Green
Bay Correctional Institution, Waupun Correctional Institution, Dodge
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                         14

          Case 2:20-cv-01252-PP Filed 10/30/20 Page 14 of 15 Document 10
        The court includes with this order a copy of the guide entitled, “Answers

to Prisoner Litigants’ Common Questions” and a blank prisoner complaint

form.

        Dated in Milwaukee, Wisconsin, this 30th day of October, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        15

         Case 2:20-cv-01252-PP Filed 10/30/20 Page 15 of 15 Document 10
